                 Case 2:20-cv-01574-BAT Document 27 Filed 08/11/21 Page 1 of 5




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     JESSICA S.,
 8
                               Plaintiff,                  CASE NO. C20-1574-BAT
 9
            v.                                             ORDER REVERSING AND
10                                                         REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                      PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff appeals the ALJ's decision finding her not disabled for the closed period between

14   November 25, 2014 and July 1, 2018. She contends the ALJ erred at step two by failing to find

15   chronic neuropathic pain, Carpal Tunnel Syndrome (CTS), and bilateral knee impairment are

16   severe impairments, and by misevaluating her testimony. For the reasons below, the Court

17   REVERSES the Commissioner’s final decision and REMANDS the matter for further

18   administrative proceedings under sentence four of 42 U.S.C. § 405(g).

19                                            DISCUSSION

20   A.     Step Two

21          Plaintiff argues the ALJ's failure to find neuropathic pain and bilateral CTS are severe

22   impairments is reversible error. Dkt. 22 at 13. Step two error is harmless if the ALJ considered

23   an impairments attendant limitations in determining a claimant's residual functional capacity. See



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 1
               Case 2:20-cv-01574-BAT Document 27 Filed 08/11/21 Page 2 of 5




 1   Rice v. Saul, 817 Fed. Appx. 395, 397 (9th Cir. 2020); Lewis v. Astrue, 498 F.3d 909, 911 (9th

 2   Cir. 2007)). Here, following step two, the ALJ considered and rejected Plaintiff's pain

 3   complaints; any error at step two regarding pain complaints is thus not grounds to reverse the

 4   Commissioner's final decision. Tr. 23-24. However, as discussed below, because the ALJ

 5   misevaluated Plaintiff's pain complaints, her complaints must be reassessed on remand.

 6   Similarly, because the ALJ failed to consider CTS at step two or in any of the subsequent steps,

 7   the ALJ on remand must reassess the impact of CTS on Plaintiff's ability to perform gainful

 8   work activity.

 9   B.     Plaintiff's Testimony

10          Plaintiff contends the ALJ erroneously discounted her testimony that her pain limited her

11   ability to sit, stand and walk for more than one hour and that her CTS limited her reaching and

12   handling ability. Dkt. 22 at 14. Plaintiff argues the ALJ erred by applying the wrong standard at

13   step two. But a step two error does not automatically mean the ALJ erred in discounting

14   Plaintiff's testimony and the Court thus rejects this argument.

15          Plaintiff also argues the ALJ erred by misstating the evidence regarding her CTS. The

16   ALJ discounted Plaintiff's upper extremity complaints finding Plaintiff's electrodiagnostic studies

17   showed "mild abnormalities." Tr. 24. The ALJ's reading of the record is selective. It focuses on

18   the portion of the record showing mild concurrent ulnar neuropathy and disregards other portions

19   showing "[o]verall the bilateral carpal tunnel syndrome appear moderate in degree, greater right

20   than left." Tr. 713. In fact, the ALJ failed to mention carpal tunnel syndrome at both step two and

21   in assessing Plaintiff's residual functional capacity (RFC). The failure is harmful as it results in a

22   RFC determination that fails to account for all of Plaintiff's conditions and limitations.

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 2
               Case 2:20-cv-01574-BAT Document 27 Filed 08/11/21 Page 3 of 5




 1           Plaintiff further argues the ALJ erred in rejecting her chronic pain complaints by focusing

 2   on parts of the record showing her pain improved with treatment and ignoring other evidence

 3   showing the improvements were temporary. Dkt. 22 at 17. The ALJ found Plaintiff's pain

 4   improved noting a March 2016 epidural injection improved Plaintiff's pain 50%. Tr. 24. The

 5   March record does indicate Plaintiff's pain improved 50% but it also states Plaintiff "rates her

 6   pain 7/10. Low back really bothersome. Left hip pain. Right foot pain." Tr. 876.

 7           The ALJ also found a December 2015 record noted an epidural injection improved

 8   Plaintiff's pain 70%. Tr. 24. But that record also indicates Plaintiff stated her pain level was 8/10

 9   and that she has left foot pain and "aching pain in foot starts laterally and extends globally." Tr.

10   881.

11           The ALJ also noted records from April 2017 showed nerve ablation and steroid injections

12   provided plaintiff pain relief. Tr. 24. However, that set of records shows Plaintiff was seen on

13   April 4, 2017 with complaints of upper back pain, radiating pain and pain that worsened when

14   sitting, standing and bending. Tr. 1054. Plaintiff indicated her prior injections were helpful but

15   the fact she stated she was still in pain in 2017 indicates the relief obtained was temporary. She

16   also indicated the ablation improved her pain 30% and the epidural injections helped 50%. Tr.

17   1056.

18           In June 2017, Plaintiff was seen for a follow-up examination. She reported discomfort in

19   the upper, mid and lower spine, pain radiating to her buttocks, pain in her hips, shoulders, upper

20   extremity and thighs and calf. The medical report noted "This is a chronic problem with essential

21   constant pain." Tr. 1057. In short, the record shows the pain relief Plaintiff obtained from

22   treatment was helpful but for short periods of time. Plaintiff gained some relief from treatment in

23   2015 yet in 2017, her doctors still noted she suffers from chronic constant pain. Substantial



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 3
               Case 2:20-cv-01574-BAT Document 27 Filed 08/11/21 Page 4 of 5




 1   evidence does not support the ALJ's determination that Plaintiff's progress with treatment

 2   undercuts her pain complaints.

 3          The ALJ also discounted Plaintiff's pain complaints on the grounds that she had only

 4   mild abnormalities. Tr. 24. The ALJ noted Plaintiff's electrodiagnostic studies regarding "ulnar

 5   neuropathy" but as discussed above, that discussion omits the finding Plaintiff suffers from

 6   moderate CTS. The ALJ also noted x-ray findings that Plaintiff has mild disc degeneration and

 7   she had mild tenderness and limited range of motion with normal strength in her upper

 8   extremities. These findings however do not contradict Plaintiff's testimony. Plaintiff testified she

 9   could not work due to pain, not because she lacked strength or lacked range of movement.

10          And finally, the ALJ discounted Plaintiff's testimony as inconsistent with her activities

11   such as volunteering three hours a week at the Humane Center in 2016, exercising and doing

12   yoga. These are not activities that are transferrable to the workplace in that they do not establish

13   Plaintiff can perform gainful work activity. Nor do they contradict Plaintiff's testimony as she

14   never claimed to be bed-ridden and confined to her home. These activities thus are not a

15   reasonable basis to reject Plaintiff's testimony about her limitations.

16                                             CONCLUSION

17          The Court concludes the ALJ harmfully erred by failing to consider CTS at step two and

18   in assessing Plaintiff's RFC. The ALJ also erred in rejecting Plaintiff's testimony about the

19   impact pain has on her functioning. The Court accordingly REVERSES the Commissioner’s

20   final decision is REVERSED and REMANDS the case for further administrative proceedings

21   under sentence four of 42 U.S.C. § 405(g).

22   /

23   /



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 4
              Case 2:20-cv-01574-BAT Document 27 Filed 08/11/21 Page 5 of 5




 1          On remand, the ALJ shall consider CTS and reassess Plaintiff's testimony, develop the

 2   record and redetermine Plaintiff's RFC as needed, and proceed to the remaining steps as

 3   appropriate.

 4          DATED this 11th day of August 2021.

 5

 6                                                              A
                                                        BRIAN A. TSUCHIDA
 7                                                      United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 5
